DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because abstract should delete the terms “ Involved are” and then capitalize “A” to avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc. Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 3-5, 8 and 9 are objected to because of the following informalities:   Claim 3 recites “a compound of formula 1”; however, it should recite “ the compound of formula  1”.  There should be a space between “ 3 and for” in claim 8. There should be spaces between “ claim, 3 and with” in claim 6.  The carbon-carbon double bond compound should be recited as “the at least one carbon-carbon double bond compound” in claims 4 and 5. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 and 13-16 are rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a specific and substantial asserted utility or a well-established utility. The claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101.  
Claims 8 and 13-16 are also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Specifically, because the claimed invention is not supported by either a specific and substantial asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention. The use of a photo-curable composition is not specific, since the claim does not set forth any steps involved in the method/process. It is unclear what method/process applicant is intending to encompass.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5 and 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “ other components account for the remaining percentages other than the above components”. However, it is unclear what are the other components and the remaining percentages in the photo-curable composition of claim 3. Applicants only recites a photo-curable composition comprising a photoinitiator and at least one free-radically polymerizable carbon-carbon double bond compound. There is no mention of any other components.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.  Examiner suggests claims 3 and/or 4 to be amended  to include “optionally other components”. 
Claims 8 and 13-16 recite “ using any one photo-curable composition of claim”; however, there is only one photo-curable composition. The claims as written are indefinite and unclear. Examiner suggests amending the claims to recite “ the photo-curable composition of claim”. 
Claim 11 recites “ from the coating film”. However, there is no positive of a coating film in claims 3 or 9. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required. 
Claim 12 recites “ from the composition”. However, there is no positive of a composition in claim 1. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required. 
Claims 9 and 17-20 recite “curing the coating layer”. However, there is no positive recitation of a coated layer. There is insufficient antecedent basis for this limitation in the claim.  Applicants only recite “ coating the photo-curable composition on a substrate”. It is unclear if the composition on a substrate is the same as the coated layer? The claims as written are indefinite and unclear. Appropriate correction is required.  
Claims 5, 10 and 11 depend on either claims 4 or 9; therefore, the claims are also indefinite and rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-7, 9-12 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over  Anonymous (“Use of ketoxime-esters, Research Disclosure (2000), RD437035: see entire disclosure).
Regarding claims  1, 3-7, 9-12 and 17-20, Anonymous disclose  a photoinitiator. A compound 15 is1-{4-[4-(2-hydroxyimino-butyryl)-phenylthioruea]-pheny]}-butyl-1,2-dione-2-oxime-O-acetate.Thephotoinitiator is used in a photosensitive composition comprising a radically polymerizable ethylenically compound, such as an acrylic acid ester or a methacrylate
ester (see p.1, paragraph 3).
	However, Anonymous fails to disclose a compound of formula I in which two oxime groups are both trans configurations. It is noted that the instant disclosure merely uses HNMR for representation, and HNMR cannot prove that the groups of the oxime group are different, i.e., the vicinal group of the instant application is methyl and the vicinal group of Anonymous is ethyl. Because no evidence proves that the instant claims has unexpected technical effect with respect to Anonymous, the technical problem actually solvent by the present application is: providing an alternative initiator. 
	Nonetheless, Anonymous recognize that general formula III, defines that R1 is C1-20 alkyl. Therefore, Anonymous teaches that methyl may be selected as vicinal group of an oxime group. One of ordinary skilled in the art would recognize that Anonumous is obvious over the claimed invention. 
	Further regards to claims 3-7, 9-12 and 17-20, Anonymous further discloses that the ketoxime ester of the photoinitiator can generate a free radical under the irradiation of UV or visible light ( see p. 1, paragraph 1) and can be used in a photosensitive composition comprising a radically polymerizable ethylenically compound, such as acrylic acid ester or methacrylate ester ( p. 1 ,paragraph 3); the photosensitive composition comprises a pigment or dye, and is applied to a substance by means of coating; the photosensitive layer can be used on a temporary flexible substance and is then transferred to a final substance; if the photosensitive composition uses a solvent, a drying step needs to be added after coating ( see p. 3, paragraphs 2 and 3). 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Anonymous (“Use of ketoxime-esters, Research Disclosure (2000), RD437035: see entire disclosure) as applied to claim 1 above, and further in view of  Qian et al. (CN 103833872 A1).
Regarding claim 2, Anonymous does not explicitly teach a preparation method as recited by instant claim 2. However, Qian et al. teach a preparation method for ketoxime ester having a structure similar to that of Anonymous ( see claim 6). Qian et al. teach a photoinitiator and preparation method therefore, and specifically discloses a compound 3 ( see example 3). The preparation method for the compound comprises: (1) performing a double acylation by means of Friedel-Crafts reaction; (2) performing an oximation reaction; and (3) performing an esterification reaction with an acid halide compound or an acid anhydride (see claim 6). Anonymous and Qian et al. are analogous art in oxime ester photoinitiator field. Therefore, a person skilled in the art can obtain suitable reaction substrates and raw materials with reference to the preparation method of Qian et al. by means of convention options. 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Hu et al. (WO 2015/027833 A1; see abstract, claims and examples) teach an oxime ester initiator. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCEITY N ROBINSON whose telephone number is (571)270-3786. The examiner can normally be reached Monday-Friday (5:30 am-10:00 pm; IFP; PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722